Citation Nr: 1741495	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-24 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a facial skin condition.

2. Entitlement to service connection for a low back disorder.

3. Entitlement to service connection for memory loss, also claimed as dementia.

4. Entitlement to service connection for hepatitis C, to include as due to herbicide exposure or water contamination.

5. Entitlement to service connection for a left knee disorder, to include as secondary to a low back disorder.

6. Whether new and material evidence has been submitted to reopen a claim for left eye amblyopia exanopsia and anisometropia (left eye conditions), and if so, whether service connection is warranted.

7.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

8. Entitlement to total disability based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to October 1975, to include service in the Republic of Vietnam from June 1968 to June 1969 and from September 1970 to September 1971.  The Veteran also served on active duty from September 1985 to March 1992.  The Veteran died in April 2009, and appellant is the Veteran's spouse.

At the time of the Veteran's death, the Veteran had service connection claims for PTSD, a facial skin disorder, a low back disorder, memory loss, hepatitis C, a left knee disorder, and a claim to reopen service connection for left eye disorders.  These claims were denied in a May 2008 rating decision, with which the Veteran noted disagreement in March 2009.

After the Veteran's death, the appellant filed VA Form 21-534 for accrued benefits and service connection for cause of death.  With regard to the claims for accrued benefits, the Veteran was later substituted for the claimant.  38 C.F.R. § 3.1010(c)(2).

The service connection claims come before the Board of Veterans Appeals (Board) from a September 2010 rating decision denying these claims issued by the Department of Veterans Affairs (VA) Regional Office (RO).  The claim for a higher rating for PTSD comes before the Board from an October 2012 rating decision.

The issue of entitlement to TDIU is before the Board as part of the Veteran's increased rating claim, as the Veteran applied for TDIU before his death and the appellant has raised the issue.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The Veteran was scheduled for a videoconference hearing at the RO in June 2017.  However, prior to the hearing she withdrew her request.

The issues of service connection for cervical spine/neck, bilateral foot, right knee, right arm, right shoulder, bilateral leg, bilateral hip, and bilateral ankle conditions have been raised by the record prior to the Veteran's death in his above-referenced March 2009 disagreement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  These conditions are also being claimed as secondary to a low back disorder.  Related to these claims, in correspondence the appellant submitted after the Veteran's death, the issue of SMC for the loss of use of limbs has been raised.  The Board does not have jurisdiction over them, and, as they were filed prior to February 2015, they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).   In addressing these matters, the Board notes that the appellant has been considered a substitute claimant for the Veteran's claims pending at VA at the time of his death.

Additionally, the appellant has corresponded with VA regarding her claim for service connection for cause of death throughout the appeal period, but did not timely appeal an October 2012 statement of the case (SOC) adjudicating the issue to the Board.  The Board does acknowledge a letter received in October 2012, received after the issuance of the SOC, which is entitled as a response to a June 2012 letter from the RO and does not indicate an intention to appeal the October 2012 denial of the cause of death issue in the SOC.  As a result, the Board does not have jurisdiction over this claim, but again the Board will refer the claim to the RO for adjudication.  

The Board also notes that in February 2016 correspondence, the appellant is requesting reimbursement for deductions from her spouse's retirement pay for monthly premiums for a Survivor Benefit Plan prior to the Veteran's death.  Whether such deductions were proper is not an issue before the Board, or it appears an issue which VA can address as it does not appear that she is referencing a VA administered program.  Rather, her best sources of information might be Defense Finance and Accounting Services (DFAS). 

The Board also notes that the Veteran is requesting Combat-Related Special Compensation (CRSC).  CRSC is awarded to military retires for combat related disabilities. Claims for entitlement to CRSC are adjudicated by the CRSC Board for the Military Department from which the Veteran retired.  Therefore, CRSC claims are not under the jurisdiction of VA, and the Veteran should pursue any claim for CRSC to the Department of the Army.

The issues of service connection for a low back disorder, memory loss, hepatitis C, and left knee disorder and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The March 1976 rating decision denying service connection for eye conditions, diagnosed as anisometropia and amblyopia exanopsic of the left eye is final.

2.  Service connection for a left eye condition was denied as the condition was found to be a constitutional or developmental defect.  No competent evidence of record has refuted this conclusion.

3. The Veteran's PTSD was most notably manifested by marked memory loss, re-experiencing, being easily startled, and poor sleep resulting in occupational and social impairment with deficiencies in most areas; however, the preponderance of the evidence shows the disability does not more closely approximate total social and industrial impairment.

4. The Veteran's memory loss has been evaluated as part of his service-connected PTSD and the service connection claim for memory loss is moot.


CONCLUSIONS OF LAW

1. Because the evidence received since March 1976 is not new and material, the claim for service connection for previously-claimed left eye conditions is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2. The criteria for a rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.130, Diagnostic Code 9411 (2016).

3. The Veteran's claim for service connection for memory loss is moot.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Claim to Reopen

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010). 

The provisions of 38 U.S.C.A. § 5108  require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

The Veteran's prior claim for service connection for the noted left eye conditions was denied in March 1976 and was sent notice of that decision in the same month.  After the decision, the Veteran did not reapply for service connection until 2007.   38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103. 

Normally, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

However, certain conditions, including those that result in refractive error of the eye (or poor vision) are developmental defects and not a disease or injury within the meaning of applicable legislation.  38 C.F.R. § 3.303(c), 4.9.  In the absence of a superimposed disease or injury, service connection may not be allowed for refractive error of the eyes.  Id.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).

Service connection was previously denied because the listed disorders were developmental abnormalities for which service connection is not available under 38 C.F.R. § 3.303(c), 4.9.  To reopen the claim, there must be some competent evidence that the disorders are not developmental disorders or are developmental disorders with a superimposed disease or injury.

The appellant has said that most of the doctors said that they believed that his eye conditions occurred in Vietnam.  However, this does not contradict the prior finding that the Veteran's left eye disorders refractive error, a development defect for which compensation is unavailable.  Rather, the statement only indicates that these developmental defects progressed while the Veteran was service in Vietnam.  This is consistent with the Veteran's own reports of first getting glasses in service and his separation examination which shows that refractive error onset in service.  Unfortunately, even if this were true, and the Board presumes it is for purposes of addressing the procedural question of whether to reopen a claim, there is no indication of a superimposed injury or disease affecting the eyes. Thus, this evidence does not relate to a fact that was the basis of the prior denial.

Medical treatment records themselves do not contain new and material evidence either. It was noted in an October 2007 examination that the Veteran's vision had worsened and that he was then wearing bifocals, but again the medical record does not indicate that the Veteran's sight problems are anything other than congenital refractive error.  Thus, the evidence now of record does not go toward establishing a fact not previously of record to establish the claim-i.e. that the Veteran's left eye disability was not a development defect or was a developmental defect with a superimposed disease or injury.

Therefore, the Veteran's claim to reopen must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the claim to reopen is denied.


Higher Rating for PTSD and Service Connection for Memory Loss

The appellant is pursuing a rating in excess of 30 percent for service connected PTSD and service connection for memory loss.  In correspondence received by VA in August 2013, the appellant argued that his psychiatric disability warranted a 70 percent rating for PTSD.

The Board will rate memory loss symptoms as part of PTSD because the rating criteria for PTSD includes memory impairment, and, when it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability, Mittleider, supra.  Therefore, since the Veteran's memory loss will be fully contemplated by the PTSD rating, the Board will dismiss the memory loss claim, as there is no further benefit which can be afforded to the appellant from adjudicating a claim for service connection for memory loss.

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

The Veteran's PTSD has been evaluated under the General Rating Formula for Mental Disorder.  38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

In correspondence, the appellant has noted that the Veteran was "totally incompetent" before his death.  The appellant and the Veteran's sister submitted letters to VA describing the Veteran's symptoms.  As summarized by the appellant, the Veteran had disturbing memories and dreams about Vietnam, frequent had re-experiencing episodes, was irate, had difficulty concentrating most of the time, and felt nervous, depressed, and anxious most of the time. 

The Veteran was also easily startled. Once when the appellant woke him, he started to choke her.  He also had poor sleep, frequent intrusive thoughts, and violent episodes.  For instance, he felt the need to sleep with a hammer by his bedside.  With regard to memory loss, the appellant notes that the Veteran had to wear dog tags with their home phone number on it because he would get lost.  He would also leave food on the stove unattended.

The Veteran himself in March 2007 correspondence also noted signs of memory loss.  For instance, he would be at a loss for an appropriate answer when his wife asked him a simple question and get lost driving near their home.

In November 2007, the Veteran reported late to a VA examination.  He reported getting lost on the way to the examination, even though he had been to the hospital just a few days earlier.

A December 2007 treatment record notes impaired memory and concentration.  This was confirmed by Wechsler Memory Scale testing.  Moderate impairment on a task that assessed novel problem solving skills and the ability to uncover matching principles were noted.  The treating clinician concluded that a dementia process was present.

The Board finds that the Veteran's PTSD warrants a 70 percent rating.  He clearly suffered from severe impairment to his social and occupational functioning in the last years of his life.  Though he could leave the house by himself, he would sometimes get lost.  For instance, he was late to a November 2007 VA examination because he got lost, even though he should have been familiar with the location of the hospital, having been there a few days prior.  The December 2007 examination also shows marked memory impairment.

However, a 100 percent rating for total social and occupational impairment is not warranted, as the Veteran was able to make this November 2007 appointment and did maintain relationships with his spouse and sister, even if those relationships were strained due to reactions to his severe memory or re-experiencing.  Though he got lost from time to time, this did not result in total social and occupational impairment.

Having evaluated the Veteran's memory loss as part of his PTSD, the Board will dismiss the claim as moot.  Mittleider, supra.


ORDER

The claim to reopen service connection for left eye conditions is denied.

A rating of 70 percent, but no higher, for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.

The claim for service connection for memory loss is moot and dismissed.


REMAND

Given that the appellant has been granted status as a substitute claimant, it is appropriate to order the development necessary to resolve the remaining claims.

With regard to hepatitis C, the appellant has claimed that the condition was caused by exposure to herbicides in the Republic of Vietnam.  With regard to service in the Republic of Vietnam, hepatitis C is not a condition for which service connection is available on a presumptive basis.  38 C.F.R. § 3.309(e).  However, the Veteran may still be entitled to service connection on a non-presumptive basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994). Thus, as no medical opinion has yet been requested, one should be obtained on remand as to whether the Veteran's hepatitis C was related to service.  Specifically, the appellant contends that the Veteran contracted hepatitis C from exposure to herbicides, handling body parts or bodies of dead and injured soldiers while in Vietnam, due to a leg injury incurred in-country, and from exposure to contaminated water while in Vietnam.

The appellant has noted that treatment records are missing, treatment from Walter Reed National Military Medical Center (Walter Reed) after returning from Vietnam while still in service for a leg injury and hepatitis C.  In addition, medical and personnel records should be requested from the Veteran's active duty and Army National Guard service, as the appellant is claiming that the low back disorder may have been related to an incident during inactive duty for training (INACDUTRA).  These records could help establish whether the Veteran's low back disorder and secondary left knee disorder are related to service.  Thus, a medical opinion is also being requested.  McLendon, supra.  Additionally, in light of the above arguments, the appellant should be informed of the information necessary to establish entitlement to compensation for injury during a period of INACDUTRA.

With regard to the facial skin condition, the Veteran stated that he had several shaving profiles during service due to the condition.  Additionally, the appellant has stated that during their marriage from the late 1990's until his death he would get bumps on his face from shaving.  The Board notes that the Veteran and appellant are competent to make these statements.  Therefore, it is necessary to obtain a medical opinion confirm whether there was a diagnosis of a facial skin condition and, if any diagnosis, a medical opinion as to whether that disability is related to service.  Id.

TDIU issue noted in the introduction is inextricably intertwined with the issues being remanded as any grants of service connection or higher ratings may affect the outcome of these issues.  See Harris v. Derwinski, 1 Vet. App. 180   (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization, obtain the Veteran's treatment records from Walter Reed, where he was treated for Hepatitis C and a leg injury after his service in Vietnam.

2.  After completing the above, forward the claims file to an examiner for medical opinions as to the nature and etiology of the Veteran's claimed disorders.  The entire claims file should be reviewed.

Please address the following:

(A) Confirm whether the Veteran had a diagnosed facial skin disorder.  In doing so, the examiner should note the appellant's statement about the Veteran having bumps on his face after shaving.

(B) For any facial skin disorder, state whether the disorder was caused by or is related to service, to include exposure to herbicide agents.

(C) Confirm whether the Veteran had a diagnosed low back disability.  If so, state whether the disability was related to service, onset within a year of service, or was related to service on the basis of continuity of symptomatology.

(D)  For the left knee, note whether the Veteran had any diagnosed left knee disability.  If so, state whether the disability was related to service, onset within a year of service, was related to service on the basis of continuity of symptomatology, or was caused or aggravated by any low back disability found to be related to service.

(E) State whether the Veteran's hepatitis C is related to service, to include exposure to herbicides (on a non-presumptive basis) or contaminated water in Vietnam, handling the bodies of dead soldiers, or a left injury during service.  The examiner should note that it is insufficient to opine that hepatitis C was not related to service in Vietnam merely because hepatitis C is not a presumptive condition for service connection.

"Aggravation" is the increase in disability beyond the natural progress of the disease.

The Veteran's lay statements as to the onset and symptoms of the claimed disorders should be considered.

A complete rationale for all opinions should be provided. 

3.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental SOC and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


